 


109 HRES 408 : Requesting the President and directing the Secretary of Defense to transmit to the House of Representatives not later than 14 days after the date of the adoption of this resolution all documents in the possession of the President and Secretary of Defense relating to communications with officials of the United Kingdom relating to the policy of the United States with respect to Iraq.
U.S. House of Representatives
2005-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
House Calendar No. 88 
109th CONGRESS 
1st Session 
H. RES. 408 
[Report No. 109–224] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Hinchey submitted the following resolution; which was referred to the Committee on International Relations 
 
 
September 16, 2005 
Reported adversely from the Committee on International Relations, referred to the House Calendar, and ordered to be printed 
 
RESOLUTION 
Requesting the President and directing the Secretary of Defense to transmit to the House of Representatives not later than 14 days after the date of the adoption of this resolution all documents in the possession of the President and Secretary of Defense relating to communications with officials of the United Kingdom relating to the policy of the United States with respect to Iraq. 
 
 
That not later than 14 days after the date of the adoption of this resolution— 
(1)the President is requested to transmit to the House of Representatives all documents, including telephone and electronic mail records, logs, calendars, minutes, and memos, in the possession of the President relating to communications with officials of the United Kingdom from January 1, 2001, to March 19, 2003, relating to the policy of the United States with respect to Iraq, including any discussions or communications between the President, then National Security Advisor Condoleezza Rice, or other Administration officials and officials of the United Kingdom; and 
(2)the Secretary of Defense is directed to transmit to the House of Representatives all documents, including telephone and electronic mail records, logs, calendars, minutes, and memos, in the possession of the Secretary relating to communications with officials of the United Kingdom from January 1, 2001, to March 19, 2003, relating to the policy of the United States with respect to Iraq, including any discussions or communications between any Defense Department official, including Under Secretary of Defense for Policy Douglas J. Feith and Under Secretary of Defense for Intelligence Dr. Stephen A. Cambone, and officials of the United Kingdom.  
 
 
September 16, 2005 
Reported adversely, referred to the House Calendar, and ordered to be printed 
